COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      James Wallace v. The State of Texas

Appellate case number:    01-08-00137-CR

Trial court case number: 1458312

Trial court:              County Criminal Court at Law No. 13 of Harris County

        On April 3, 2012, we abated this appeal and remanded for the trial court to conduct a
hearing and to make findings on whether appellant wishes to prosecute this appeal; and, if so,
whether appellant is indigent, in which case the trial court was to appoint appellate counsel; or
not indigent, in which case the trial court was to determine whether appellant had secured
retained counsel or whether appellant would continue to represent himself; and to set a date
certain that appellant’s brief would be due, no later than 30 days from the date of the hearing. See
TEX. CODE CRIM. PROC. ANN. art. 1.051(d), 26.04(j)(2) (West Supp. 2011); TEX. R. APP. P.
38.8(b). We ordered that a supplemental clerk’s record containing the trial court’s findings and
recommendations be sent to this Court no later than May 2, 2012. See TEX. R. APP. P.
38.8(b)(3). We ordered that the appeal would be reinstated on the Court’s active docket once
findings and recommendations that complied with this order were filed in this Court.

         A supplemental clerk’s record has been filed in this Court; however, it contains only a
docket sheet with handwritten notes as follows: “Proceed with appeal. Mr. Wallace still
represents himself but has indicated he will hire an attorney.” A docket sheet is not part of the
record on appeal. See Pifer v. State, 893 S.W.2d 109, 111 (Tex. App.—Houston [1st Dist.] 1995,
pet. ref’d).

       A reporter’s record of the abatement hearing has also been filed, however, which reflects
that appellant wishes to prosecute this appeal, that he does not claim indigence, that he will
represent himself or retain counsel, and that his brief would be filed by May 25, 2012.

        On May 18, 2012, appellant, through his newly retained counsel Allen C. Isbell, moved
to reinstate the appeal.
        Because of the age of this appeal, which was filed in 2008; because the reporter’s record
of the abatement hearing contains the findings requested and reflects that appellant wishes to
prosecute this appeal and is not indigent; and, because appellant has retained counsel, who has
made an appearance in this court and has moved for reinstatement, we grant the motion and
order the appeal reinstated.

       Appellant’s brief is due 30 days from the date of this order.

       It is so ORDERED.



Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court


Date: July 13, 2012